Citation Nr: 1629428	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left ankle disability (claimed as residuals of multiple left ankle surgeries, including subtalar fusion and triple arthrodesis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1954 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in April 2015 when it was remanded for additional development.  In an October 2015 decision, the Board denied entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left ankle disability.  

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2016 Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision, and remanded the matter to the Board for further action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2016 Joint Motion, it was found that the Board failed to ensure VA satisfied its duty to assist under 38 C.F.R. § 3.159(e).  

The Veteran contends that due to negligence by the VA in his ankle surgeries, his current left ankle condition developed.  

In this case, the Veteran underwent various left ankle surgeries following a fall from a ladder in January 1976.  Specifically, on December 9, 1977, the Veteran underwent left subtalar arthrodesis and bone graft of the left iliac crest at Wadsworth VA Hospital.  On February 20, 1979, he underwent triple arthrodesis with iliac bone graft of the right hip at Long Beach VA Medical Center (VAMC).  And on November 23, 1979, the Veteran underwent excision of a neuroma of the left ankle.  

In January 2009, Long Beach VAMC indicated that all records were sent to West Los Angeles (WLA) VAMC in May 2008, as that facility requested such records in April 2008.  In a February 2009 VA Form 119, it was noted that a congressional aid called VA and indicated that she had called Long Beach VAMC and that all medical records regarding the Veteran were sent to Los Angeles VA RO in May 2008, and that they were unable to locate any records from the 1970s.  In August 2012 correspondence, it was indicated that a search of the West Los Angeles Healthcare System computer data base revealed no treatment or records for the Veteran, including after checking retired and archived records for information regarding the Veteran.  As was noted in the May 2016 Joint Motion, the record does not contain any notice to the Veteran that VA was unable to obtain the records in question.  

Based on the record, the May 2016 Joint Motion found that a remand was warranted for VA to either continue its efforts to obtain the Veteran's file and the alleged informed consent forms or, if VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, to provide the Veteran with oral or written notice of that fact.  

The Board notes that efforts to obtain any records regarding the Veteran's left ankle surgeries from the West Los Angeles and Long Beach VAMCs appears to be a futile endeavor.  In addition, in May 2015 correspondence, the Social Security Administration (SSA) informed the VA that all records regarding the Veteran had been destroyed, of which the Veteran was informed in a May 2015 letter.  Hence, efforts to obtain records from the SSA also appears to be a futile endeavor.  However, in a May 2014 VA Form 27-0820, the Veteran indicated that he received treatment for his left ankle from the Loma Linda, Westwood, Long Beach, and Sepulveda VAMCs from October 1977 through the present.  It does not appear that these facilities were contacted to obtain any records regarding the Veteran's left ankle surgeries.  In light of the May 2016 Joint Motion and its instruction, the Board finds that such should be accomplished on remand.  

Finally, to the extent the matter of whether the Veteran provided informed consent to the VA for each left ankle surgery, the Board notes that review of the evidence of record revealed a November 21, 1979 signed consent form indicating "[t]he nature and purpose of the operation or procedure, possible alternative methods of treatment, the risks involved, and the possibility of complications have been fully explained to me."  Thus, development to secure evidence of the Veteran's informed consent regarding the November 23, 1979 left ankle surgery is not necessary as such evidence is already of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should contact the Sepulveda Ambulatory Care Center, Loma Linda VAMC, and any other appropriate VA medical facility(ies), including the Greater Los Angeles Healthcare System, for any records leading up to, of, and immediately following the Veteran's left ankle surgeries on December 9, 1977, February 20, 1979, and November 23, 1979, to specifically include any informed consent forms regarding such surgeries.  If any records are not available, such should be indicated in the record, and the Veteran should be informed as to the availability or unavailability of any such records.  

2. If any additional records are received, forward the Veteran's claims file to the May 2015 VA examiner for an addendum opinion regarding whether the Veteran currently experiences additional disability due to his left ankle surgeries.  The claims file should be reviewed by the examiner.  

Based on review of the record, the examiner should provide an addendum opinion that responds to the following: 

(a) Identify any additional disability caused by treatment provided at VA facilities for left ankle conditions in 1977 and 1979 by comparing the Veteran's condition immediately before beginning such treatment to the Veteran's condition after such treatment.  All current residuals of the Veteran's left ankle disability should be noted.  
(b) Provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination. 
(c) Provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  Specifically, the examiner is asked to state whether the additional disability was the type of risk that a reasonable health care provider would not have anticipated as a result of the treatment.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




